DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 2 and 20 is/are objected to because of the following informalities:
At line 2 of claim 2, “comprises oxygen” should be replaced with “comprises the oxygen”.
At line 3 of claim 2, “of oxygen” should be replaced with “of the oxygen”.
At line 1 of claim 20, “wherein the” should be replaced with “wherein a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, “a pressure chamber filled with compressed gas and which is closed off an environment of the gas generator” renders the limitations indefinite as the intended scope is unclear.  Examiner notes that the pressure chamber is a component of the gas generator as such it cannot be closed off from an environment of the gas generator.  For the purpose of examination, the intended scope will be taken as “a pressure chamber filled with compressed gas and closed off from an environment outside of the gas generator”.
In regards to claim 2, “molar fraction of at least 60%” renders the limitations indefinite as 60% is not a molar fraction, rather it is a molar percentage.  Examiner notes that the specification contains the same inconsistencies when referring to molar fractions and detailing percentages; a careful revision is suggested.
In regards to claim 8, “the fuel” and “the gas-permeable fuel body” renders the limitations indefinite.  Per claim 1 the two terms are referring to the same structure as “the fuel is provided in the form of a gas-permeable fuel body made up of one or more fibers”.  Claim 8 appears to be treating the two terms as separate structures and reciting separate elements of each of the structures.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In regards to claim 7, the gas-permeable fuel body in the recited form(s) does not appear to comprise “fibers” per claim 1.  Examiner notes that clarification of how the recited form(s) are comprised of fibers could present a sufficient showing that the depend claim complies with the statutory requirements.
In regards to claim 11, the gas-permeable fuel body in the recited form(s) does not appear to comprise “fibers” per claim 1.  Examiner notes that clarification of how the recited form(s) are comprised of fibers could present a sufficient showing that the depend claim complies with the statutory requirements.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Last et al. (DE 102016122192 A1) in view of Skanberg (US Patent 5,725,243).
In regards to claim(s) 1-5, 7, 9-18 and 20, Last et al. discloses the claimed limitations including a gas generator for a safety device in vehicles, comprising:
a pressure chamber which is filled with compressed gas and which is closed off an environment of the gas generator, the compressed gas containing a gaseous oxidant which is predominantly (main fraction according to Paragraph 0025) composed of oxygen (Reference is made to Paragraphs 0012 and 0024-0026);
a solid fuel received in the pressure chamber, wherein the compressed gas is in direct contact with the fuel before the gas generator is activated (Reference is made to Paragraph 0012); and
an igniter separated pressure-tightly from the pressure chamber by which, when the gas generator is activated, a conversion of the gaseous oxidant with the solid fuel can be triggered with heat being generated (Reference is made to Paragraph 0013);
wherein the fuel is provided in the form of a gas-permeable fuel body and a molar fraction of the gaseous oxidant in the compressed gas is at least 1.1 times an amount of oxidant required for a stoichiometric conversion of the gas-permeable fuel body (Reference is made to Paragraph 0014);
wherein the gaseous oxidant comprises oxygen and further gaseous oxidants, and has a molar fraction of at least 60% of oxygen (Reference is made to Paragraphs 0024-0026);
wherein the gas-permeable fuel body is in the form of one of a cylindrical body, a lap or a coil (Reference is made to Paragraphs 0004 and 0046);
wherein the gas-permeable fuel body fills at least 3% of the volume of the pressure chamber (Reference is made to Paragraph 0049);
wherein the pressure chamber contains, in addition to the gas-permeable fuel body, a pyrotechnical solid propellant received in the pressure chamber (Reference is made to Paragraphs 0047-0048 and 0055);
wherein the gas-permeable fuel body is in a form of a hollow cylinder into which the pyrotechnical solid propellant is introduced (Reference is made to Paragraphs 0059-0060, 0064 and 0067);
wherein the gas-permeable fuel body is present spaced apart from the igniter inside the pressure chamber, wherein the fuel body is arranged at a distance of up to two times the inner diameter of the housing (Reference is made to Paragraph 0056);
wherein a component is provided which partitions the pressure chamber while forming a combustion chamber adjacent to the igniter, wherein the gas-permeable fuel body is received in the combustion chamber (Reference is made to Paragraphs 0056 and 0075-0077);
wherein the combustion chamber occupies about 2 to 50% of the volume of the pressure chamber (Reference is made to Paragraph 0080);
wherein when the gas generator is activated, at least one shockwave occurs which can be propagated at least in portions through the pressure chamber to cause a membrane to be destroyed (Reference is made to Paragraph 0082-0084);
a module comprising a gas generator, an airbag inflatable by the gas generator and a mounting device for attaching the module to a vehicle, wherein the gas generator is configured according hereto (Reference is made to Paragraph 0088);
a vehicle safety system, for the protection of a person, comprising a gas generator, an airbag inflatable by said gas generator as part of a module, and an electronic control unit by which the gas generator can be activated when a trigger situation is present, wherein the gas generator is configured according hereto (Reference is made to Paragraph 0089);
wherein a pyrotechnical solid propellant is received in the combustion chamber (Reference is made to Paragraph 0081).

According to at least Paragraphs 0040, 0042, 0046 and 0049-0050 of the marked up and published specifications of this application, the “fiber” limitation, under broadest reasonable interpretation in light of the specification, may be taken as a variety of different structures, multi-component, stacking, round or hollow and monofilament.  The fibers may be natural, obtained from cellulose or starch, potentially chemically re-treated, of spinnable synthetic material, capable of forming textiles or three-dimensional bodies, capable of being stacked onto and/or fastened to one another and/or capable of being further processed, such as by rolling, entangling, plugging, cutting and/or stamping, or in one exemplary arrangement be in the form of a compound material having a matrix of combustible fiber and fillers dispersed on the later.  Examiner notes that the common definition for “fiber” is a long, thin piece of natural or artificial substance, similar to a thread or hair in shape; a slender and greatly elongated solid substance.

Last et al. discloses the porous fuel body comprising:
consisting of a plastic and/or a biopolymer, in particular based on cellulose (Reference is made to Paragraphs 0035, 0040 and 0158);
composed of suitable synthetic materials for example polyolefins (Reference is made to Paragraph 0040, which discloses the same synthetic materials as Paragraph 0042 of the application); 
capable of being rolled to form a foil or film roll (Reference is made to Paragraphs 0033, 0135 and 0161, like the rolled-up textile layers (114) disclosed in Paragraph 0201); 
and/or
the body capable of being formed from a composite material having a matrix of combustible plastic and fillers dispersed therein, for example metals and metal alloys in the form of powders, granules, flakes or whiskers can be used as fillers (Reference is made to Paragraph 0036, which discloses the same compound material arrangement of the “fiber materials as per Paragraphs 0049-0050 of the application). 

As such, in regards to claims 1-5, 7, 9-18 and 20, it is asserted that Last et al. discloses a gas-permeable fuel body made up of one of more fibers.
wherein the gas-permeable fuel body is made from a textile material in which the one or more fibers are contained (Reference is made to Paragraph 0039 of the application for the interpretation of “textile”, which appears to be covered by the film and matrix arrangements of Last et al.);
wherein the textile is one of a fabric, knitted fabric, a knit, a non-woven, a felt, a laid fabric and a wadding;
wherein the one or more fibers are natural fibers (Reference is made to Paragraphs 0035 and 0040);
wherein the one or more fibers are synthetic fibers (Reference is made to Paragraphs 0035-0040).
Alternatively, should it be persuasively argued that the structure/material of Last et al. cannot meet the limitation “made up of one of more fibers”, with rationale/clarification on the term “fiber” supported by the specification as originally filed, Skanberg discloses a fuel body made up of fibers (Reference is made to Figures 1 and 3, Column 2, lines 12-24, Column 3, line 23 - Column 4, line 5 and Column 5, lines 4-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Last et al. in view of the teachings of Skanberg to include a wool arrangement, since it would have been a simple substitution of one known fuel body arrangement for another with reasonable expectation of success.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Last et al. in view of Skanberg.
In regards to claim(s) 6, 8 and 19, Last et al. in view of Skanberg discloses the claimed limitations including a three-dimensional fuel body (Reference is made to Paragraphs 0036 and 0049-0050).
Skanberg discloses wherein the one or more fibers are either spun into threads, are twisted into yarns and/or twists (Examiner notes that yarn is commonly defined as cotton, wool or other fibers in the form of thick thread; a fine cord of twisted fibers used in sewing and weaving.  The wool of Skanberg may be considered a large form of yarn or to be a three-dimensional fiber body formed of yarn as it is a series of twisted, compressed and woven together fibers);
wherein the fuel is in the form of one or more threads, and the gas-permeable fuel body comprises a carrier (Last et al. discloses a spacer around/with which a fuel body may be wound and Skanberg discloses arranging the wool structure around a central ignitor portion) onto which the thread or threads is/are wound; and,
wherein the fibers are further processed into a three-dimensional fiber body (wool arrangement).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Last et al. in view of the teachings of Skanberg to include a wool arrangement, since it would have been a simple substitution of one known fuel body arrangement for another with reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616